Case 2:16-cv-05121-PKC-PK Document 128 Filed 03/01/20 Page 1 of 1 PageID #: 520
 LAURA CURRAN                                                                  JARED A. KASSCHAU
 County Executive                                                                County Attorney



                                      COUNTY OF NASSAU
                               OFFICE OF THE COUNTY ATTORNEY

                                                         March 1, 2020

 Honorable Pamela K. Chen
 United States District Court Magistrate Judge
 United States District Court, Eastern District NY
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re.:    Jones v. Sposato, et al.
                        16-CV-5121 (PKC)(PK)

 Dear Judge Chen:

 The Nassau County Attorney’s Office represents County Defendants in connection with the
 above-referenced matter.

 I write this letter further to Your Honor’s Electronic Order, dated February 28, 2020, wherein the
 Court asks that Defendants provide a status of the settlement agreement.

 In January 2020, Mr. Jones executed the settlement agreement and general release together with
 a stipulation and order of dismissal. Those documents were received by undersigned on January
 13, 2020. Soon thereafter, I transmitted to Mr. Jones a W9 form which needed to be completed
 by Mr. Jones for the payment to be issued. It seems that Mr. Jones did not receive my second
 communication. I have retransmitted the W9 form to Mr. Jones. Presently, undersigned is
 holding the general release and stipulation and order of dismissal in escrow pending the issuance
 of the settlement payment to Mr. Jones.

 Therefore, it is respectfully requested that the parties be afforded and additional 60 days within
 which to file the stipulation and order of dismissal with the Court.

 Thanking the Court for its time and consideration, I remain

                                                               Respectfully,
                                                               /S Pablo A. Fernandez
                                                               Pablo A. Fernandez
                                                               Deputy County Attorney

 cc:    Cory Terrell Jones (Via Frist Class Mail)
        19000534
        NASSAU COUNTY CORRECTIONAL CENTER
        100 Carman Avenue
        East Meadow, NY 11554

                       ONE WEST STREET - MINEOLA, NEW YORK 11501-4820
                              516-571-3056, FAX: 516-571-6684, 6604
                                  WRITER’S DIRECT LINE: 516-571-5775
                        WRITTER’S E-MAIL: PFERNANDEZ@NASSAUCOUNTYNY.GOV
